EXHIBIT 10.14

MARTIN MARIETTA MATERIALS, INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Award Agreement”), made as of
                    , 20    , between Martin Marietta Materials, Inc., a North
Carolina corporation (the “Corporation”), and «Name», «Address», «City_Zip» (the
“Director”).

 

1. GRANT

Pursuant to the Martin Marietta Materials, Inc. Amended and Restated Stock-Based
Award Plan (the “Plan”), the Corporation hereby grants the Director
                    Restricted Stock Units on the terms and conditions contained
in this Award Agreement, and subject to the terms and conditions of the Plan.
The term “Restricted Stock Unit” or “Unit(s)” as used in this Award Agreement
refers only to the Restricted Stock Units awarded to the Director under this
Award Agreement.

 

2. GRANT DATE

The Grant Date is                     , 20    .

 

3. RESTRICTION PERIOD

The Restricted Stock Units granted hereby shall vest immediately, but Common
Stock issuable with respect to Restricted Stock Units shall be delivered as
provided in Section 5.

 

4. DIVIDEND EQUIVALENTS

On each date that dividends are paid (each a “Dividend Payment Date”) on shares
of the Corporation’s common stock, par value $0.01 per share (the “Common
Stock”) with respect to which the record date (the “Record Date”) occurs before
the conversion date, the Corporation will credit to an account for the Director
an amount equal to the dividend paid on a share of the Common Stock multiplied
by the number of Restricted Stock Units. These dividend equivalent amounts shall
be paid (without interest) to the Director quarterly on each
March 31, June 30, September 30 and December 31 during the period beginning on
the date of this Award and ending on the conversion date; provided, however,
that if any such date falls on a non-business day, such payment will be made on
the business day immediately prior to such date. Any remaining dividend
equivalent amounts credited to the account of the Director on the date that the
Restricted Stock Units are converted to shares of Common Stock, or subsequently
credited to such account with respect to a Record Date that occurs before the
conversion date, shall be paid to the Director on the next successive Dividend
Payment Date. The dividend equivalent amounts shall be paid from the general
assets of the Corporation and shall be treated and reported as additional
compensation for the year in which payment is made.

 

1



--------------------------------------------------------------------------------

5. AWARD PAYOUT

 

  (a) (i) Except as otherwise provided in an election form provided by the
Director on or before December 15 of the calendar year preceding the calendar
year in which this Award is granted (or, for a newly-elected director, before
the effective date of the Director’s commencement of service as a Director) (the
“Election Form”), fifty percent (50%) of the Restricted Stock Units granted
hereunder will be converted into shares of Common Stock and delivered to the
Director as soon as practicable following termination of the Director’s service
on the Board (but in no event later than 60 days following such termination of
service).

(ii) The other fifty percent (50%) (or, if the Director files an Election Form,
the percentage not deliverable as provided in Section 5(a)(i)) of the Restricted
Stock Units granted hereunder will be converted into shares of Common Stock and
delivered to the Director as soon as practicable following the Grant Date.

(iii) The Director may file an Election Form to increase the percentage of
Restricted Stock Units granted hereunder that are deliverable as provided in
Section 5(a)(i) from fifty percent (50%) to any whole percentage greater than
fifty percent (50%) and less than or equal to one hundred percent (100%).

(iv) For purposes of determining the number of shares of Common Stock
deliverable to the Director under this Section 5, the conversion from Units to
Common Stock will be one Unit for one share of Common Stock.

 

  (b) Notwithstanding Section 5(a), if the Director dies while serving on the
Board of the Corporation, then all outstanding Units shall be converted into
shares of Common Stock and delivered to the Director’s estate or beneficiary.

 

6. TRANSFERABLE ONLY UPON DEATH

This Restricted Stock Unit grant shall not be assignable or transferable by the
Director except by will or the laws of descent and distribution.

 

7. TAX WITHHOLDING

Except as otherwise required by law, the Corporation will not withhold any taxes
at the time of vesting or distribution in accordance with Section 5. The
Director is responsible for the payment of any applicable taxes.

 

2



--------------------------------------------------------------------------------

8. CHANGE IN CONTROL

In the event of a change in control of the Corporation, as defined in Section 11
of the Plan, all outstanding Units shall convert to shares of Common Stock. Such
shares will be distributed no later than 2 1/2 months following the date of such
change in control.

 

9. AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 8 of the Plan, subject to certain limitations contained
within Section 8, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Management Development and Compensation Committee
of the Board of Directors may at any time alter or amend all Award Agreements
under the Plan. Notwithstanding Section 8 of the Plan, no such amendment,
suspension or discontinuance of the Plan or alteration or amendment of this
Award Agreement shall accelerate any distribution under the Plan or, except with
the Director’s express written consent, adversely affect any Restricted Stock
Unit granted under this Award Agreement; provided, however, that the Board of
Directors or the Management Development and Compensation Committee may amend the
Plan or this Award Agreement to the extent it deems appropriate to cause this
Agreement or the Units hereunder to comply with Section 409A (including the
distribution requirements thereunder) or be exempt from Section 409A or the tax
penalty under Section 409A(a)(1)(B). If the Plan and the Award Agreement are
terminated in a manner consistent with the requirements of Treas. Reg. §
1.409A-3(j)(4)(ix), the Board of Directors may, in its sole discretion,
accelerate the conversion of Units to shares of Common Stock and immediately
distribute such shares of Common Stock to the Director.

 

10. EXECUTION OF AWARD AGREEMENT

No Restricted Stock Unit granted under this Award Agreement is distributable nor
is this Award Agreement enforceable until this Award Agreement has been fully
executed by the Corporation and the Director. By executing this Award Agreement,
the Director shall be deemed to have accepted and consented to any action taken
under the Plan by the Management Development and Compensation Committee, the
Board of Directors or their delegates.

 

11. MISCELLANEOUS

 

  (a) Nothing contained in the Award Agreement confers on the Director the
rights of a shareholder with respect to this Restricted Stock Unit award.

 

  (b) For purposes of this Award Agreement, the Director will be considered to
be in the Service of the Corporation during an approved leave of absence unless
otherwise provided in an agreement between the Director and the Corporation.

 

  (c) Nothing contained in this Award Agreement or in any Restricted Stock Unit
granted hereunder shall confer upon any Director any right of continued service
by the Corporation, expressed or implied, nor limit in any way the right of the
Corporation to terminate the Director’s service on the board at any time.

 

3



--------------------------------------------------------------------------------

  (d) Except as provided under Section 6 herein, neither these Units nor any of
the rights or obligations hereunder shall be assigned or delegated by either
party hereto.

 

13. NOTICES

Notices and all other communications provided for in this Award Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:

If to the Director, to the address set forth

in the first paragraph in this Award Agreement.

If to the Corporation, to:

Martin Marietta Materials, Inc.

2710 Wycliff Road

Raleigh, NC 27607

Fax: (919) 783-4535

Attn: Corporate Secretary

or to such other address or such other person as the Director or the Corporation
shall designate in writing in accordance with this Section 12, except that
notices regarding changes in notices shall be effective only upon receipt.

 

14. GOVERNING LAW

This Award Agreement shall be governed by the laws of the State of North
Carolina.

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed and the Director has hereunto set his hand as of the day and year first
above written.

 

MARTIN MARIETTA MATERIALS, INC. By:  

 

  Corporate Secretary DIRECTOR By:  

 

  «Name»

 

4